DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a RCE and Amendments dated 09/16/2021, applicants amended claims 1, 12 and 13.  Claims 1-14 are still pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Response to Arguments

In the remarks on page 8 of 12 the applicant notes that the informalities on claims 1 and 13 have been amended to overcome the prior claim objection. view of the amendments to the informalities the prior claim objections regarding the informalities is hereby withdrawn.
Applicant’s arguments with respect to claims 1 – 14  have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (U.S PreGrant Publication No. 2013/0246915 A1, previously cited in an Office Action dated 04/08/2021, hereinafter ‘Ishibashi’) in view of Kashiwa (U.S PreGrant Publication No. 2010/0238517 A1, hereinafter ‘Kashiwa’) and further in view of Kakitsuba (U.S PreGrant Publication No. 2014/0078539 A1, hereinafter ‘Kakitsuba’).

i.e., a PC 1, ¶0044) that causes an image forming apparatus to print document data (i.e., configured to control a printer 2, ¶0044), the information processing apparatus comprising: 
An operation interface (Fig. 2); 
a hardware processor (i.e., preview data generation unit, ¶0026) configured to  obtain document data to be printed (i.e., configured to acquire image data of a print job, ¶0026), 
determines whether a print preview process has been performed on the obtained document data (e.g., determines whether a print preview has been instructed (e.g., checked box or enabled), ¶0031), 
generates data for printing corresponding to the document data based on whether the print preview process has been performed (e.g., generate print data with RAW spool type when a determination unit determines that there is an instruction of preview display, ¶0031), and 
transmits the data for printing toward the image forming apparatus (e.g., transmitting the generated print data to the printer 2, ¶0030, ¶0050 - ¶0052); but fails to teach: 
(a) receive an instruction entered by a user, via said operation interface, wherein said instruction includes a user-selection of a preview range of pages of the obtained document data; 
determine whether a print preview process has been performed on the obtained document data based on whether pages of the obtained document data are included in the user-selection of the preview range or are not included in the user-selection of the preview range; and 
generate data for printing corresponding to the document data based on whether the hardware processor determines that the print preview process has been performed; and 
(b) that said instruction includes a user selection of a preview range of page numbers of the obtained data.
However, with respect to above difference (a) and in the same field of endeavor of print preview and generating/creating image data, the mentioned claimed limitations are well known in the art as e.g., an operational panel 4, ¶0037); 
receive an instruction entered by a user, via the operation interface, wherein said instruction includes a user-selection of a preview range of pages of the obtained document data (e.g., said operation panel 4 is configured to receive an input/instruction that includes a selection (or input) of preview range of page(s) of a read document, ¶0055 - ¶0056, Figs. 5 - 8); 
determine whether a print preview process has been performed on the obtained document data based on whether pages of the obtained document data are included in the user-selection of the preview range or are not included in the user-selection of the previous range (e.g., determine if the preview range has been specified on the read document based on if pages of the read  document are included in the user selection (specified) of the preview range or not in the user-selection of the preview range, ¶0012,  ¶0048, ¶0057 - ¶0059, ¶0062, Figs. 5 - 8); and 
generate data for printing corresponding to the document data based on whether the hardware processor determines that the print preview process has been performed (e.g., upon print preview for each page, image data must be generated in order to print with the updated/edited setting, generate image data after print preview has specified and when all pages are read, ¶0036, ¶0041, ¶0043, ¶0047 - ¶0049, ¶0079).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi as taught by Kashiwa since Kashiwa suggested in ¶0036, ¶0041 - ¶0047 and ¶0079 that such modification of having the feature of Kashiwa onto the feature of Ishibashi would improve operability of a user in order to make all pages in the same direction when the page is inserted in direction different from that of other pages, for deleting image data corresponding to a page when the page is unnecessary, for replacing a page to the appropriate position according to the order of the pages when the page is inserted in a wrong 
Ishibashi, modified by Kashiwa, fails to teach above difference (b). However, in the same field of endeavor of acquiring image data, displaying, determining and generating, the mentioned claimed limitations are well known in the art as evidenced by Kakitsuba.  In particular, Kakitsuba teaches: an instruction includes a user selection of a preview range of page numbers of the obtained data (Kakitsuba e.g., a print preview screen including instruction(s) to select pages from a range/variety of pages (using next-page button 426 and previous-page button 427) in order to generate only with the selected pages and then send the generated print data to a printer2, ¶0010, ¶0053 - ¶0055, ¶0073, ¶0079, Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi in view of Kashiwa as taught by Kakitsuba since Kakitsuba suggested in ¶0010, ¶0053 - ¶0055, ¶0073 and Fig. 4 that such modification of selecting number pages from a range (collection or variety) of pages would 

would improve operability of a user in order to make all pages in the same direction when the page is inserted in direction different from that of other pages, for deleting image data corresponding to a page when the page is unnecessary, for replacing a page to the appropriate position according to the order of the pages when the page is inserted in a wrong position according to the order of pages, and for superimposing character data (or image data) such as appropriate page number and adding the superimposed data to the image data of a page when the page is missing page number.

With respect to claim 2, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 1, wherein when the print preview process has not e.g., if the print preview has not been instructed, then a print processing is executed without performing the preview display, ¶0098, ¶0099; or perform a spool type designated in the print job, Fig. 11, ¶0031); and Kashiwa teaches the print preview on pages of the obtained document data (e.g., Figs. 6 – 8, ¶0053).

With respect to claim 3, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 1, wherein when the print preview process has been performed on the obtained document data, the hardware processor obtains preview image data generated by the print preview process, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing (e.g., if the print preview has been instructed, then generate preview data and print data in order to be further transmitted to the printer 2, Fig. 11, ¶0030, ¶0050, ¶103); and Kashiwa teaches the print preview on pages of the obtained document data (e.g., Figs. 6 – 8, ¶0053).

With respect to claim 4, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 3, wherein when the print preview process has been performed on the obtained document data, and when the print preview process has been performed under a predetermined condition, the hardware processor obtains preview image data generated by the print preview process, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing (e.g., a predetermined condition such that ALL pages have been completed, Fig. 11, ¶0113 - ¶0115); and Kashiwa teaches the print preview on pages of the obtained document data (e.g., Figs. 6 – 8, ¶0053).

With respect to claim 8, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 1, wherein the document data includes a plurality of pages; and wherein the hardware processor obtains the document data to be printed in units of pages, determines whether a print preview process has been performed on the obtained document data, generates data for printing corresponding to the document data based on whether the print preview process has been performed, and transmits the generated data for printing toward the image forming apparatus (e.g., the acquired image data of the print job consists a number of pages, ¶0062, Figs. 4, 5 & 13).

With respect to claim 9, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 1, wherein the print preview process is performed by the information processing apparatus, or by another information processing apparatus that has transmitted the document data to the information processing apparatus (e.g., Before generating and transmitting data, the print preview process is done by the PC having a printer driver for generating print data, ¶0043; even the printer 2 can be connected by a plurality of PCS as indicated in ¶0045).

With respect to claim 12, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 13, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable recording medium executed by at least a computer (CPU) as described in claim 13 is explicitly taught by ¶0026 of Ishibashi.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa and Kakitsuba, and further in view of Tomomatsu (U.S Patent No. 8,274,719 B2, hereinafter ‘Tomomatsu’).

With respect to claim 5, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 4, where Ishibashi, in combination with Kashiwa, teaches all the limitations of the dependent claim except for that the condition is the predetermined condition that determine that a resolution in the print review process is equal to a print resolution of the image forming apparatus.
However, in the same field of endeavor of obtaining image data, determining whether preview is performed, generating print data and transmitting it, Tomomatsu teaches: a condition that is satisfied by determining that a resolution in the print preview process is equal to a print resolution of the image forming apparatus (e.g., Determining if the resolution of the preview file is the same resolution from printer information, in which includes resolution of the printer 107, Col 6 (lines 3 – 41) & Col 12 (lines 3 – 25), Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Tomomatsu into Ishibashi in view of Kashiwa and further in view of Kakitsuba because it would be predictably and advantageously to determine a resolution between the printer and the personal computer would obtain a print data which may include characters and graphical data converted (rasterized) into a bitmap form and displayed on a screen before the bitmap data is transmitted to a printer and to force the user to use a produced bitmap data with a low resolution for use of preview.

With respect to claim 10, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 1, but fails to teach: wherein when the print is performed at a resolution equal to a print resolution of the image forming apparatus.
However, Tomomatsu teaches: when the print preview process is performed by the information processing apparatus, the print preview process is performed at a resolution equal to a print resolution of the image forming apparatus (e.g., Determining if the resolution of the preview file is the same resolution from printer information, in which includes resolution of the printer 107, Col 6 (lines 3 – 41) & Col 12 (lines 3 – 25), Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Tomomatsu into Ishibashi in view of Kashiwa and further in view of Kakitsuba because it would be predictably and advantageously to determine a resolution between the printer and the personal computer would obtain a print data which may include characters and graphical data converted (rasterized) into a bitmap form and displayed on a screen before the bitmap data is transmitted to a printer and to force the user to use a produced bitmap data with a low resolution for use of preview.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa and Kakitsuba, and further in view of Ueda et al. (U.S PreGrant Publication No. 2015/0082213 A1, hereinafter ‘Ueda’).

With respect to claim 6, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 4, but fails to teach: wherein the hardware processor determines whether the predetermined condition is satisfied by determining whether a print stamp function of the preview image data is enabled, and wherein when the print stamp function is not enabled, the hardware processor obtains the preview image data, and specifies the obtained preview image data 
However, in the same field of endeavor of preview, Ueda teaches: wherein the hardware processor determines whether the predetermined condition is satisfied by determining whether a print stamp function of the preview image data is enabled (Ueda: e.g., determining whether a print stamp function on a preview image is enabled, ¶0123, ¶0128, Fig. 18A), and wherein when the print stamp function is not enabled, the hardware processor obtains the preview image data, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing (e.g., if the print stamp function is not enabled, then “terminates” the preview image that was used to be printing, ¶0128).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi in view of Kashiwa and Kakitsuba as taught by Ueda since Ueda suggested in ¶0128 that such modification of not enabling a print stamp function enabled would skip (or terminate) the process in order to save time not printing unnecessary papers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa and Kakitsuba, and further in view of Mori (U.S PreGrant Publication No. 2010/0027055 A1, hereinafter ‘Mori’).

With respect to claim 7, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 4, where Ishibashi teaches all the limitations of the dependent claim except that said predetermined condition is to be satisfied by determining whether time information of the print stamp function of the preview image data and current time information coincide. 
Mori: e.g., corresponding at least a top secret stamp image 63 and at least a time stamp image 64 on a preview image 62 for an image data to be printed, ¶0069, ¶0138 - ¶0140, Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi in view of Kashiwa and Kakitsuba as taught by Mori since Mori suggested in ¶0069, ¶0138 - ¶0140 and Fig. 8 that such modification of including a stamp and time information would stamp and set the date in order to confirm that the preview has been officially reviewed, stored, or printed with additional information. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa and Kakitsuba, and further in view of Suzuki (U.S PreGrant Publication No. 2017/0013139 A1, hereinafter ‘Suzuki’).

With respect to claim 11, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus according to claim 1, but fails to teach: wherein when the print preview process is performed by the information processing apparatus, generated preview image data is stored in a storage shared with another information processing apparatus that has transmitted the document data.  
However, Suzuki teaches: wherein when the print preview process is performed by the information processing apparatus, generated preview image data is stored in a storage shared with another information processing apparatus that has transmitted the document data (e.g., when the print preview is performed by a server device 200, generated preview image data is stored in a storage in said server device 200 shared with a client device 100 that has sent the print job, ¶0034, ¶0067, ¶0072 - ¶0073, Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi in view of Kashiwa and Kakitsuba as taught by Suzuki since Suzuki suggested in ¶0067, ¶0072, Fig. 11 that such modification of storing generated preview data in a storage that is shared with client device 100 that has sent the print job would gather or collect the generated preview data in order to be further be edited in the future and avoid wasteful printing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Kashiwa further in view of Kakitsuba and further in view of Miyazaki et al. (U.S PreGrant Publication No. 2013/0271791 A1, hereinafter ‘Miyazaki’).

With respect to claim 14, Ishibashi in view of Kashiwa and further in view of Kakitsuba teaches the information processing apparatus of claim 1, but neither of them teaches wherein said hardware processor transmits said generated data to a digital front end (DFE) device, which communicates between the information processing apparatus and image forming apparatus.  
However, in the same field of endeavor of print preview and generating data, Miyazaki teaches wherein the hardware processor transmits the generated data to a digital front end (DFE) device, which communicates between the information processing apparatus and image forming apparatus (Miyazaki: e.g. transmits generated print data to a DFE, then forward to a printer, Fig. 1, ¶0046, ¶0048, ¶0050, ¶0132).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi in view of Kashiwa and Kakitsuba as taught by Miyazaki since Miyazaki suggested in ¶0046 - ¶0050 and 

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Kakitsuba (U.S PG Publication No. 2014/0078539 A1)1

1This reference teaches a screen allow a user to pick/designate a page number from a range of pages and determine if preview image of display instructed page is stored, if so, then generate image data and send the generated image data to a printer engine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674